UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1368


In Re:   MARY ESTELLE JOHNSON,

                Petitioner.




    On Petition for Writ of Mandamus.       (1:08-cr-00076-RDB-4)


Submitted:   April 30, 2010                    Decided:   May 20, 2010


Before KING, GREGORY, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Mary Estelle Johnson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Mary Estelle Johnson petitions for a writ of mandamus

seeking an order compelling the district court to sentence her

to home confinement.           We conclude that Johnson is not entitled

to mandamus relief.

             Mandamus relief is a drastic remedy and should be used

only    in   extraordinary      circumstances.             Kerr    v.    United   States

Dist.    Court,      426    U.S.     394,   402     (1976);       United    States      v.

Moussaoui,     333    F.3d    509,    516-17       (4th    Cir.    2003).     Further,

mandamus     relief    is    available      only    when    the    petitioner     has    a

clear right to the relief sought.                  In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).                        Mandamus may not be

used as a substitute for appeal.                   In re Lockheed Martin Corp.,

503 F.3d 351, 353 (4th Cir. 2007).

             The relief sought by Johnson is not available by way

of mandamus.        Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.                              We

dispense     with     oral    argument       because       the     facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        PETITION DENIED




                                            2